IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT NASHVILLE
                          July 18, 2006 Session

          STATE OF TENNESSEE V. RONALD EUGENE MULLINS

                  Direct Appeal from the Criminal Court of Bedford County
                           No. 15802 Franklin Lee Russell, Judge



                   No. M2003-02928-CCA-R3-CD - Filed October 12, 2006


The appellant, Ronald Eugene Mullins, was convicted by a jury of theft of property over one
thousand dollars. The trial court ordered the appellant to serve a three-year sentence as a Range I
standard offender. After the denial of a motion for new trial, the appellant filed a timely notice of
appeal challenging the sufficiency of the evidence. After a review of the record, we affirm.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J.S. DANIEL, SR. J., delivered the opinion of the court, in which JOSEPH M. TIPTON , P.J., and ALAN
E. GLENN , J., joined.

Andrew Jackson Dearing, Shelbyville, Tennessee, Attorney for the Appellant, Ronald Eugene
Mullins.

Paul G. Summers, Attorney General and Reporter; Preston Shipp, Assistant Attorney General; W.
Michael McCown, District Attorney General; and Michael Randles, Assistant District Attorney
General, for the Appellee, State of Tennessee.


                                           OPINION

                                              FACTS

        The appellant was indicted by the Bedford County Grand Jury on May 16, 2005, for theft of
property over ten thousand dollars. The indictment alleged that the appellant did “knowingly . . .
obtain or exercise control over” scrap metal belonging to Clarence Ewing with the intent to deprive
Mr. Ewing of the property. The case proceeded to trial on August 1, 2005.

        At trial, Mr. Ewing testified that he and his family owned approximately seventy-five acres
of land on Pickle Road in Bedford County. For approximately fourteen years, Mr. Ewing collected
scrap metal and stored the metal, car parts and farming tools on the property. Mr. Ewing estimated
that the scrap metal covered approximately four acres of the property and was located approximately
one-half of a mile from Pickle Road.

       On Sunday, November 14, 2004, Mr. Ewing was on his way to church when he saw his own
truck being towed down the road. The last time Mr. Ewing saw the truck it was parked on Pickle
Road where it was used to haul scrap metal. Mr. Ewing followed the truck until the person that was
towing it stopped on the side of the road. Ewing approached the person, later identified as the
appellant, and asked where they were taking the truck. The appellant informed Mr. Ewing that the
truck was being taken to PSC Metals.

        At that time, Mr. Ewing decided to contact Bobby Peacock, a police officer. Mr. Ewing and
Officer Peacock went to PSC Metals. When they arrived, they could see the truck sitting on the
scales behind the closed gates. An employee of PSC Metals allowed Mr. Ewing to inspect the truck.
Inside the cab of the truck, Mr. Ewing located a piece of paper showing that he paid the insurance
policy on the truck. Mr. Ewing insisted that he did not give anyone permission to remove his truck
from the property on Pickle Road.

        After leaving PSC Metals, Mr. Ewing and a deputy sheriff went to the property on Pickle
Road, where Mr. Ewing discovered that the scrap metal he had accumulated was gone and that some
furniture that was being stored in an old house on the property was also missing. Mr. Ewing again
insisted that he did not give anyone permission to remove the scrap metal or the furniture from the
property. Mr. Ewing had placed “no trespassing” signs on the property, and he estimated that there
was between seventy-five and ninety tons of scrap metal on the property, with a value of
approximately sixty thousand dollars.

       Christopher Lee Carson, an employee of PSC Metals, verified that the appellant sold metal
to PSC from December 8, 2003 until his arrest. At times, the appellant brought scrap metal to PSC
every day. Mr. Carson even rented a trailer to the appellant but later terminated that agreement after
the appellant began to damage the trailer.

        On Sunday November 14, 2004, Mr. Carson helped the appellant haul a truck to PSC Metals.
The appellant told Mr. Carson that he had permission to take the truck. On the way to PSC Metals
with the truck, Mr. Carson and the appellant stopped at a stop sign to get out and check on the truck
they were towing. According to Mr. Carson’s testimony, Mr. Ewing approached the appellant at that
time. The two men had a conversation that Mr. Carson was unable to hear. When the appellant got
back into the truck, he told Mr. Carson that Mr. Ewing accused the appellant of stealing the truck.
The appellant “chuckled” and then claimed, “no, he just wanted to know the price of metal.” Mr.
Carson testified that he believed that the appellant had permission to take the truck and that he
helped the appellant take the truck to PSC Metals and left it on the scales as it was Sunday and the
business was closed. The men planned to split the money from the sale of the truck.

       Lusynda Amelang, the weigh master at PSC Metals, testified that the appellant frequented


                                                  2
PSC metals for the three years that she had been working there. In November of 2004, on a
weekend, Ms. Amelang received a telephone call from a detective asking her to come to the scrap
yard. When Ms. Amelang arrived, the gate was closed and locked, but a large truck was sitting on
the scales. The truck was not on the scales on Friday when the business had closed.

       On Monday morning, detectives met Ms. Amelang at PSC Metals to see who would claim
the money from the truck. The appellant arrived soon after PSC Metals opened for business to
receive the money.

        Detective Chris Brown was waiting at PSC Metals on the morning of November 15, 2004,
to speak with the person who showed up to claim the money for the truck. The appellant arrived to
collect the money. The appellant was taken to the Sheriff’s office where he informed the officers
that he hauled approximately 110 loads of scrap metal from the property on Pickle Road to PSC
Metals. The appellant claimed that a neighbor of Mr. Ewing, named Mr. Richardson, said he wanted
his land cleared in exchange for the scrap metal. The area of Mr. Richardson’s property that
contained scrap metal was nowhere close to Mr. Ewing’s property.

       Ms. Amelang testified that over a period of several years, the appellant sold PSC Metals
approximately 132,355 pounds of miscellaneous scrap metal, referred to as “shred,” in forty-two
individual transactions. On average, the appellant brought PSC loads weighing 3,151.31 pounds and
received approximately $102.42 per load. Ms. Amelang testified that the appellant received
approximately $4,302.64.

       The appellant took the stand in his own defense. He testified that he collected and sold scrap
metal as a hobby. The appellant claimed that he met a man named Herman Simms prior to
November of 2004 and that as a result of a conversation that he had with Mr. Simms, he hauled
approximately 100 to 110 loads of scrap metal from Mr. Ewing’s property to PSC Metals in
exchange for money. During the four-month period that he removed the scrap metal from Mr.
Ewing’s property, the appellant claimed that he saw at least three other people doing the same thing.

       The appellant claimed that he saw Mr. Ewing for the first time when he approached the
appellant and Mr. Carson on the side of the road while they were towing the truck to PSC Metals.
The appellant insisted that he thought he had a right to remove the scrap from the property, but
admitted that he did not have Mr. Ewing’s permission to do so.

       Homer Richardson testified for the State in rebuttal. Mr. Richardson testified that he was
Mr. Ewing’s neighbor and that he gave a black man permission to remove some scrap metal from
his property, but that he never gave anyone permission to remove scrap metal from Mr. Ewing’s
property.

       At the conclusion of the jury trial, the jury found the appellant guilty of theft of property
valued over one thousand dollars but less than ten thousand dollars. The trial court sentenced the
appellant to three years as a Range I standard offender. The appellant filed a motion for new trial,


                                                 3
which the trial court denied. The appellant filed a timely notice of appeal, challenging the
sufficiency of the evidence.

                                             ANALYSIS

        The appellant challenges the sufficiency of the evidence. Specifically, the appellant argues
that the evidence is insufficient because he believed that he had permission to take the scrap metal
from Mr. Ewing’s property and that the State’s case was primarily circumstantial. The State
contends that the evidence was more than sufficient to support the conviction.

        When a defendant challenges the sufficiency of the evidence, this Court is obliged to review
that claim according to certain well-settled principles. A verdict of guilty, rendered by a jury and
“approved by the trial judge, accredits the testimony of the” State’s witnesses and resolves all
conflicts in the testimony in favor of the State. State v. Cazes, 875 S.W.2d 253, 259 (Tenn. 1994);
State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). Thus, although the accused is originally cloaked
with a presumption of innocence, the jury verdict of guilty removes this presumption “and replaces
it with one of guilt.” State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). Hence, on appeal, the
burden of proof rests with the defendant to demonstrate the insufficiency of the convicting evidence.
Id. The relevant question the reviewing court must answer is whether any rational trier of fact could
have found the accused guilty of every element of the offense beyond a reasonable doubt. See Tenn.
R. App. P. 13(e); Harris, 839 S.W.2d at 75. In making this decision, we are to accord the State “the
strongest legitimate view of the evidence as well as all reasonable and legitimate inferences that may
be drawn therefrom.” See Tuggle, 639 S.W.2d at 914. As such, this Court is precluded from re-
weighing or reconsidering the evidence when evaluating the convicting proof. State v. Morgan, 929
S.W.2d 380, 383 (Tenn. Crim. App. 1996); State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim.
App. 1990). Moreover, we may not substitute our own “inferences for those drawn by the trier of
fact from circumstantial evidence.” Matthews, 805 S.W.2d at 779. Further, questions concerning
the credibility of the witnesses and the weight and value to be given to evidence, as well as all factual
issues raised by such evidence, are resolved by the trier of fact and not the appellate courts. State
v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990).

       The appellant herein was convicted of theft of property valued at over one thousand dollars.
“A person commits theft of property if, with the intent to deprive the owner of the property, the
person knowingly obtains or exercises control over the property without the owner’s effective
consent.” Tenn. Code Ann. § 39-14-103.

        Looking at the evidence in a light most favorable to the State, the proof at trial showed
through direct evidence, namely the testimony of Mr. Ewing, Mr. Carson and Ms. Amelang, that the
appellant repeatedly removed scrap metal and a truck from Mr. Ewing’s property on Pickle Road and
took the items to PSC Metals to exchange for cash. Mr. Ewing testified that he did not give
permission to the appellant to remove the truck and scrap metal from the property. The appellant
agreed that he did not have Mr. Ewing’s permission to remove the property. There was ample proof
that the appellant obtained and exercised control over Mr. Ewing’s property without Mr. Ewing’s


                                                   4
consent. Further, there was proof that the appellant intended to deprive Mr. Ewing of the property.

        The appellant repeatedly removed scrap metal from Mr. Ewing’s property and took it to PSC
Metals and exchanged it for cash. Mr. Ewing never received any of the proceeds from the appellant.
Further, Mr. Ewing testified that the first time he ever saw the appellant was on Sunday, November
14, 2004. Even though the appellant testified that he actually believed that he had permission to take
the scrap metal from the property, the jury heard this testimony and was free to conclude that the
appellant was not credible. As stated above, questions concerning the credibility of the witnesses
and the weight and value to be given to evidence, as well as all factual issues raised by such
evidence, are resolved by the trier of fact and not the appellate courts. Pruett, 788 S.W.2d at 561.

       We conclude that there was sufficient evidence to convict the appellant of theft over one
thousand dollars. This issue is without merit.

                                          CONCLUSION

       For the foregoing reasons, the judgment of the trial court is affirmed.



                                               ____________________________________
                                               J. S. DANIEL, SENIOR JUDGE




                                                  5
6